Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed on 09/29/2021. Claims 1-5 and 7 are pending. Claims 1, 5, and 7 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because of new grounds of rejection necessitated by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US6694285 to Choe et al. (hereinafter ‘Choe’) in view of US20150310723 to Pinkerton (hereinafter ‘Pinkerton’) and in further view of US20140307118 to McKinnon et al. (hereinafter ‘McKinnon’).

Regarding Claim 1: The reference of Choe discloses:
“A state monitoring system for a rotating machine, the state monitoring system comprising: ” (Col. 1, ll. 8-9 – “This invention relates to monitoring systems for monitoring the operation of a rotating machinery”);
“a sensor head that is attachable to a rotating machine” (Fig. 1; Col. 4, ll. 51-57 – “Referring now to FIG. 1, which is a perspective view of an example of a gearbox for use with the present invention, and FIGS. 2a and 2 b, which are cross-sectional views of the portion of the gearbox taken along line 2—2 of FIG. 1 during inoperation and operation of the gearbox, respectively, a monitoring system 100 is shown attached to the gearbox 102.”);
“the sensor head including an acceleration sensor configured to measure vibrations of the rotating machine and output a vibration value” (Col. 9, ll. 27-28 – “the vibration sensor is a piezoelectric accelerometer”), and
“a first temperature sensor configured to measure a surface temperature of the rotating machine and output a rotating machine surface temperature value” (Figs. 3, 4; Col. 6, ll. 16-25 – “Referring now to FIG. 3, which is a perspective view of the sensor plug 130, and FIG. 4, which is a cross-sectional view of the sensor plug 130 taken along line 4—4 of FIG. 3, the sensor plug 130 includes a body 160 having one or more sensors housed therein for sensing operating conditions of the gearbox. In one particular example, the sensor plug 130 houses a pressure sensor 162, a temperature sensor 164 and a vibration (or noise) sensor 166, although it is to be appreciated that other sensors may be added or substituted”);
“a preamplifier configured to relay the vibration value from the acceleration sensor” (Col. 9, ll.  37-40 – “The signal conditioning for the accelerometer amplifies the voltage level in order for the analog-to-digital converter to be sensitive to the acceleration levels found in the vibration”) and
“the rotating machine surface temperature value from the first temperature sensor;” (Col. 9, ll. 5-13 – “LM35CZ-ND manufactured by the National Semiconductor Corporation of Santa Clara, Calif., U.S.A. This sensor requires a 4 to 30 volt DC stimulus and produces 10 millivolts per degree Celsius. An amplifier may be used to raise the voltage to a range that corresponds with the input range of an analog-to-digital converter. Due to the relatively large thermal masses involved, the signal of interest may be a slow varying DC level with frequency content up to a few hertz.”); 
“a main unit” (Fig. 8; Col. 10, ll. 24-25 – “the processing unit 140 (i.e. main unit, added by examiner) includes a CPU 220, ROM 222, RAM 224 as well as an I/O bus 226”); and 
” a second temperature sensor provided in the preamplifier or the main unit, the second temperature sensor being configured to measure an ambient temperature of the rotating machine and output an ambient temperature value (Col. 11, ll. 14-16 – “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”), 
“the main unit including a processor configured to compare a current vibration value with a determination threshold value”, (Col. 3, ll. 1-3 – “an overall energy or the peak vibration of the vibration signal in the time domain is determined and compared to a threshold”; Col. 18, ll. 57 – 63 – “The peak vibration from the time domain and the overall energy from the time domain may also be analyzed at steps 540 and 542, respectively. The peak vibration and the overall energy may then be compared to a threshold by a comparing each to a threshold at steps 544 and 546, respectively”) and 
“determine a state of the rotating machine” (Col. 19, ll. 17 - 22– “the average alarm levels for each parameter … may be added together and compared to one or more threshold values to obtain a global alarm indicative of the overall condition of the gearbox”), 
“an output unit configured to output a determination result of the processor” (Fig. 8, Col. 10, ll. 53-54 – “the processing unit may communicate with a network 230 through connectors 148”) and 
“a communication unit configured to receive the determination threshold value from a host system, and transmit the current vibration value and the determination result to the host system” (Based on Fig. 8, examiner interpreted the “Algorithm module” as a communication unit, and “On-board utility software” as a host system. As shown in Fig. 8, the “On-board utility software” (i.e. host system) sets the initial threshold (i.e. determination threshold value) in the block “initial threshold setting” based on the threshold setting in indicator 149, then the initial threshold is sent to “Algorithm Module”, which receives the sensor data via both “Data buffer space for processing and analysis” and “Adaptive threshold setting module”. Sensor data is being processed in the “Algorithm module”, and the “Algorithm module” obtains the sensor signal values (i.e. determination result; “The sensors 162, 164, 166 are coupled to the processing unit 140 via I/O bus 226. The sensor signals may be passed through a filter, which may be a low pass filter, to an analog-to-digital converter 229 before being processed by the CPU 220.”) and transmits “Vibration RMSs and Peaks” (interpreted as a current vibration value) further (this data arrives at Communication Utility Software) and issues “Alarm status” based on the sensor signal value (i.e. determination result), which goes back to “On-board Utility software” (i.e. host system) together with the “Sensor Status”. 
Choe does not explicitly teach transmitting current vibration data to the host system. However, Choe shows the sensor status and keeps track of sensor data in addition to status data for a complete record of alarm determination. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate limitation of the transmission of the current vibration values to the host system (in addition to sensor status) to keep track/analyze machine conditions closely and make the rotating machine operation safer.
The reference of Choe is silent on “a host system outside of the state monitoring system”.
However, McKinnon discloses “a host system outside of the state monitoring system” (Figs. 1 and 4; para 0020 – “In one embodiment, there may be a synchronization server (“sync server”), which may be implemented as a software component or as a hardware component. Host Computer 130 may provide a sync server service. A sync signal may be received by a tile, and add a local time span to add a time signal to data transmitted back to Host Computer 130 (i.e. to a state monitoring system, which is outside the host system, added by examiner). Host Computer 130 may then use this synchronized time data to merge the data received. Analysis of the data may allow Host Computer 130 to calculate and notify tiles of automatically generated thresholds or other metrics to refine further data collected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by McKinnon, in order to further refine the collected data and to keep track/analyze machine conditions closely and make the rotating machine operation safer
The reference of Choe is silent on “a display unit configured to display the vibration value, the rotating machine surface temperature value and the ambient temperature value”. 
However, the reference of Pinkerton from the same field of endeavor discloses:
“a display unit configured to display the vibration value, the rotating machine surface temperature value and the ambient temperature value” (In Figs. 1, 3, and 8 the reference numbers 523 and 526 are the vibration sensor data, and reference numbers 521 and 524 are the temperature sensor data, added by examiner; para 0083 – “The machine condition advisor (MCA) 260 queries each of the sensors to obtain current machine condition measurements (block 436). The current machine condition measurements are presented on the MCA display panel 262 (block 438). The operator reviews the current machine condition measurements displayed and considers whether to accept to retake one or more measurements (decision block 440)”; para 0086 – “The machine condition advisor (MCA) 260 queries the various sensors (block 474). The machine condition advisor (MCA) 260 displays the measurements obtained from the sensors (block 476)… instead of displaying a trending graphical image, the system will display an exception graphic alongside the returned measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by Pinkerton, in order to improve the monitoring of a rotating machine by closely monitoring the vibration data and the temperature data in real time and make the rotating machine operation safer.

Regarding Claim 2:  The Choe/Pinkerton/McKinnon combination discloses the state monitoring system for a rotating machine according to claim 1 (see the rejection for Claim 1).
The reference of Choe further discloses:
“wherein the second temperature sensor is incorporated in the preamplifier, and the preamplifier is configured to amplify an analog signal output from each of the acceleration sensor, the first temperature sensor and the second temperature sensor, and convert the amplified analog signal into a digital signal” (Col. 8, ll. 66-the temperature sensor 164 is a semiconductor sensor that is able to operate in a range between about −40° F. to about 200° F. with an accuracy of about +/−5° F. and with a response time of less than about 5 minutes. An example of such a temperature sensor capable of meeting the above mention requirements is item number LM35CZ-ND manufactured by the National Semiconductor Corporation of Santa Clara, Calif., U.S.A. This sensor requires a 4 to 30 volt DC stimulus and produces 10 millivolts per degree Celsius. An amplifier may be used to raise the voltage to a range that corresponds with the input range of an analog-to-digital converter. Due to the relatively large thermal masses involved, the signal of interest may be a slow varying DC level with frequency content up to a few hertz”; Col. 9, ll. 27-31– “the vibration sensor is a piezoelectric accelerometer and should be able to detect a bearing frequency of about 300 Hz with a 6th harmonic frequency of about 1800 Hz and a gear frequency of about 500 Hz”; Col. 9, ll. 36-41 – “The output of the sensor is 0.1 volt per g of acceleration. The signal conditioning for the accelerometer amplifies the voltage level in order for the analog-to-digital converter to be sensitive to the acceleration levels found in the vibration of a gearbox and its associated components.”).

Regarding Claim 3: The Choe/Pinkerton/McKinnon combination discloses the state monitoring system for a rotating machine according to claim 1 (see the rejection for Claim 1).
The reference of Choe further discloses:
“wherein the second temperature sensor is incorporated in the main unit, the preamplifier is configured to amplify an analog signal output from each of the acceleration sensor and the first temperature sensor, and convert the amplified analog signal into a digital signal, and the main unit is configured to amplify an analog signal output from the second temperature sensor, and convert the amplified analog signal into a digital signal” (Fig. 8; Col. 5, ll. 45 – 49 – “The processing unit 140 is electrically coupled to the plurality of sensors within the sensor plug 130 for receiving signals therefrom and for analyzing the signals to provide useful information as to the condition of the gearbox”; Col. 11, ll. 14 -16 – “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”; Col. 11, ll. 21-26 – “the processing unit receives both the ambient temperature from the ambient temperature sensor 231 and the oil temperature or the gearbox case temperature from temperature sensor 164 to derive a differential temperature, which may be compared to prescribed ranges as determined by the gearbox manufacturer”).

Regarding Claim 4: The Choe/Pinkerton/McKinnon combination discloses the state monitoring system for a rotating machine according to claim 1 (see the rejection for Claim 1).
The reference of Choe further discloses:
“further comprising: a cable through which an analog signal output from the sensor head is transmitted to the preamplifier” ( Col. 10, ll. 49-52 - “The analog-to-digital converter, the band pass filter and any other necessary components between the sensor and the CPU, together with the interconnecting signal lines define a sensor circuit.”; Col. 5, ll. 49-53 -  “The housing 142 is preferably mounted directly to the sensor plug 130 and completely contains the electrical leads 144 of the plurality of sensors emerging from the sensor plug, thereby obviating the need for an external protected wire harness.”); and 
” a connector through which the sensor head is connectable to the cable and through which the sensor head is removable from the cable” (Fig.1; Col. 5, ll. 58 – 67 – “The housing 142 may also include one or more connectors 148 (see FIG. 1), which are electrically connected to the processing unit 140, for communication with a network in which to relay one or more sensed operating conditions to a host computer. Each sensor may communicate independently with the network or the host computer through a dedicated communication link for that sensor. Power to the processing unit 140 and the sensors may be supplied through the network connectors 148”).

Regarding Claim 5: The reference of Choe discloses:
“A method of monitoring a state of a rotating machine, the method comprising:” (Col. 1, ll. 8-9 – “This invention relates to monitoring systems for monitoring the operation of a rotating machinery”);
“acquiring, by a processor, a vibration value and a rotating machine surface temperature value from a sensor head that is attachable to a rotating machine, the sensor head including  an acceleration sensor configured to measure vibrations of the rotating machine, and a first temperature sensor configured to measure a surface temperature of the rotating machine;” ( Col. 5, ll. 45- 49- “The processing unit 140 is electrically coupled to the plurality of sensors within the sensor plug 130 for receiving signals therefrom and for analyzing the signals to provide useful information as to the condition of the gearbox”; Col. 10, ll. 33-34 - “The sensors 162, 164, 166 are coupled to the processing unit 140 via I/O bus 226.”; Col. 11, ll. 14-16 - “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”; Col. 15, ll. 52-54 - “The processing unit 140 may be pre-programmed with a set of instructions for analyzing the vibration signals from the vibration sensor 166.”);
“acquiring, by the processor, an ambient temperature value from a second temperature sensor configured to measure an ambient temperature of the rotating machine” (Col. 11, ll. 14-16 – “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”), 
“acquiring, by the processor, an ambient temperature value from a second temperature sensor configured to measure an ambient temperature of the rotating machine” (Col. 11, ll. 14-16 – “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”), 
“comparing, by the processor, a current vibration value with a determination threshold value and determining a state of the rotating machine” (Col. 3, ll. 1-3 – “an overall energy or the peak vibration of the vibration signal in the time domain is determined and compared to a threshold”; Col. 18, ll. 57 – 63 – “The peak vibration from the time domain and the overall energy from the time domain may also be analyzed at steps 540 and 542, respectively. The peak vibration and the overall energy may then be compared to a threshold by a comparing each to a threshold at steps 544 and 546, respectively”) and 
“determine a state of the rotating machine” (Col. 19, ll. 17 - 22– “the average alarm levels for each parameter … may be added together and compared to one or more threshold values to obtain a global alarm indicative of the overall condition of the gearbox”), 
“outputting, by an output unit, a determination result of the processor” (Fig. 8, Col. 10, ll. 53-54 – “the processing unit may communicate with a network 230 through connectors 148”) ; and 
“receiving, by a communication unit, the determination threshold value from a host system” (Based on Fig. 8, examiner interpreted the “Algorithm module” as a communication unit, and “On-board utility software” as a host system. As shown in Fig. 8, the “On-board utility software” (i.e. host system) sets the initial threshold (i.e. determination threshold value) in the block “initial threshold setting” based on the threshold setting in indicator 149 and transmits the initial threshold (i.e. determination threshold value) to the “Algorithm module”).
The reference of Choe is silent on “a host system outside of the processor.”
However, McKinnon discloses “a host system outside of the processor” (Figs. 1, 4 and 5; para 0020 – “In one embodiment, there may be a synchronization server (“sync server”), which may be implemented as a software component or as a hardware component. Host Computer 130 may provide a sync server service. A sync signal may be received by a tile, and add a local time span to add a time signal to data transmitted back to Host Computer 130 (i.e. to a processor, which is outside the host system, added by examiner). Host Computer 130 may then use this synchronized time data to merge the data received. Analysis of the data may allow Host Computer 130 to calculate and notify tiles of automatically generated thresholds or other metrics to refine further data collected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by McKinnon, in order to further refine the collected data and to keep track/analyze machine conditions closely and make the rotating machine operation safer.
The reference of Choe is silent on “displaying, by a display unit, the vibration value, the rotating machine surface temperature value and the ambient temperature value”. 
However, the reference of Pinkerton from the same field of endeavor discloses:
“displaying, by a display unit, the vibration value, the rotating machine surface temperature value and the ambient temperature value” (Figs. 1, 3, and 8 – Here the reference numbers 523 and 526 are the vibration sensor data, and reference numbers 521 and 524 are the temperature sensor data; para 0083 – “The machine condition advisor (MCA) 260 queries each of the sensors to obtain current machine condition measurements (block 436). The current machine condition measurements are presented on the MCA display panel 262 (block 438). The operator reviews the current machine condition measurements displayed and considers whether to accept to retake one or more measurements (decision block 440)”; para 0086 – “The machine condition advisor (MCA) 260 queries the various sensors (block 474). The machine condition advisor (MCA) 260 displays the measurements obtained from the sensors (block 476)… instead of displaying a trending graphical image, the system will display an exception graphic alongside the returned measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by Pinkerton, in order to improve the monitoring of a rotating machine by closely monitoring the vibration data and the temperature data in real time and make the rotating machine operation safer.

Regarding Claim 7: The reference of Choe discloses:
“A non-transitory computer-readable storage medium storing a program causing a computer to perform: ” ( Fig. 8; Col. 5, ll. 62-65 - “Each sensor may communicate independently with the network or the host computer through a dedicated communication link for that sensor”; Col. 10, ll. 16-23 - “the system program may be programmed into processing unit 140, as shown in FIG. 8, or may be embodied in a remote host computer (not shown), in which case, the system program may be programmed onto a hard-drive or other magnetic or optical medium. Of course, the processing unit may communicate with a storage medium such as a magnetic or optical medium, which may be programmed with the system program.”); 
“acquiring a vibration value and a rotating machine surface temperature value from a sensor head that is attachable to a rotating machine, the sensor head including an acceleration sensor configured to measure vibrations of the rotating machine, and a first temperature sensor configured to measure a surface temperature of the rotating machine” ( Col. 5, ll. 45- 49- “The processing unit 140 is electrically coupled to the plurality of sensors within the sensor plug 130 for receiving signals therefrom and for analyzing the signals to provide useful information as to the condition of the gearbox”; Col. 10, ll. 33-34 - “The sensors 162, 164, 166 are coupled to the processing unit 140 via I/O bus 226.”; Col. 11, ll. 14-16 - “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”; Col. 15, ll. 52-54 - “The processing unit 140 may be pre-programmed with a set of instructions for analyzing the vibration signals from the vibration sensor 166.”);
“acquiring an ambient temperature value from a second temperature sensor configured to measure an ambient temperature of the rotating machine” Col. 11, ll. 14-16 – “an ambient temperature sensor 231 is coupled to the processing unit and is housed in the housing 142”), 
“comparing a current vibration value with a determination threshold value” (Col. 3, ll. 1-3 – “an overall energy or the peak vibration of the vibration signal in the time domain is determined and compared to a threshold”; Col. 18, ll. 57 – 63 – The peak vibration from the time domain and the overall energy from the time domain may also be analyzed at steps 540 and 542, respectively. The peak vibration and the overall energy may then be compared to a threshold by a comparing each to a threshold at steps 544 and 546, respectively”) and 
“determine a state of the rotating machine” (Col. 19, ll. 17 - 22– “the average alarm levels for each parameter … may be added together and compared to one or more threshold values to obtain a global alarm indicative of the overall condition of the gearbox”), 
“outputting, by an output unit, a determination result acquired by the determining” (Fig. 8, Col. 10, ll. 53-54 – “the processing unit may communicate with a network 230 through connectors 148”) ; and 
“receiving, by a communication unit, the determination threshold value from a host system” (Based on Fig. 8, examiner interpreted the “Algorithm module” as a communication unit, and “On-board utility software” as a host system. As shown in Fig. 8, the “On-board utility software” (i.e. host system) sets the initial threshold (i.e. determination threshold value) in the block “initial threshold setting” based on the threshold setting in indicator 149 and transmits the initial threshold (i.e. determination threshold value) to the “Algorithm module”).
The reference of Choe is silent on “a host system outside of the computer”.
However, McKinnon discloses “a host system outside of the computer” (Figs. 1, 4 and 5; para 0020 – “In one embodiment, there may be a synchronization server (“sync server”), which may be implemented as a software component or as a hardware component. Host Computer 130 may provide a sync server service. A sync signal may be received by a tile, and add a local time span to add a time signal to data transmitted back to Host Computer 130 (i.e. to a computer, which is outside the host system, added by examiner). Host Computer 130 may then use this synchronized time data to merge the data received. Analysis of the data may allow Host Computer 130 to calculate and notify tiles of automatically generated thresholds or other metrics to refine further data collected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by McKinnon, in order to further refine the collected data and to keep track/analyze machine conditions closely and make the rotating machine operation safer.
The reference of Choe is silent on “displaying, by a display unit, the vibration value, the rotating machine surface temperature value and the ambient temperature value”. 
However, the reference of Pinkerton from the same field of endeavor discloses:
“displaying, by a display unit, the vibration value, the rotating machine surface temperature value and the ambient temperature value” (Figs. 1, 3, and 8 – Here the reference numbers 523 and 526 are the vibration sensor data, and reference numbers 521 and 524 are the temperature sensor data; para 0083 – “The machine condition advisor (MCA) 260 queries each of the sensors to obtain current machine condition measurements (block 436). The current machine condition measurements are presented on the MCA display panel 262 (block 438). The operator reviews the current machine condition measurements displayed and considers whether to accept to retake one or more measurements (decision block 440)”; para 0086 – “The machine condition advisor (MCA) 260 queries the various sensors (block 474). The machine condition advisor (MCA) 260 displays the measurements obtained from the sensors (block 476)… instead of displaying a trending graphical image, the system will display an exception graphic alongside the returned measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state monitoring system for a rotating machine, disclosed by Choe, as taught by Pinkerton, in order to improve the monitoring of a rotating machine by closely monitoring the vibration data and the temperature data in real time and make the rotating machine operation safer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5189350 to Mallett (hereinafter Mallett) discloses the monitoring system for an electric motor including a temperature sensor, a memory, and a recorder.
US20060075156 to Okaki et al. (hereinafter Okaki) discloses the storage system and control method for storage system including a host performing data communications with the storage device.
US7308322 to Discenzo et al. (hereinafter Discenzo) discloses the system integrated control and diagnostics using vibration and temperatures sensors.
US20120105021 to Sandrana et al. (hereinafter Sandrana) discloses a system for diagnosis and prognosis of a rotor of an electrical machine using the vibration and thermal data.
US20140028462 to Lawson (hereinafter Lawson) discloses monitoring systems and methods.
US20160302019 to Smith et al. (hereinafter Smith) discloses vibration monitoring systems.
US20170241955 to Meck et al. (hereinafter Meck) discloses systems and methods for predictive diagnostics for mechanical systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/LYUDMILA ZAYKOVA-FELDMAN/           Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863